                                                                            1   SAO
                                                                                COGBURN LAW OFFICES
                                                                            2   Jamie S. Cogburn, Esq.
                                                                                Nevada State Bar No. 8409
                                                                            3
                                                                                jsc@cogburnlaw.com
                                                                            4   Joseph J. Troiano, Esq.
                                                                                Nevada State Bar No. 12505
                                                                            5   jtroiano@cogburnlaw.com
                                                                                2580 St. Rose Parkway, Suite 330
                                                                            6   Henderson, Nevada 89074
                                                                                Telephone (702) 384-3616
                                                                            7
                                                                                Facsimile (702) 943-1936
                                                                            8   Attorneys for Plaintiff

                                                                            9                                UNITED STATES DISTRICT COURT

                                                                           10                                  DISTRICT COURT OF NEVADA
                      2580 St. Rose Pkwy., Ste. 330, Henderson, NV 89074




                                                                           11    MARIA SALAZAR,
                         Phone: (702) 748-7777 | Fax: (702) 966-3880




                                                                           12                                   Plaintiff,                          Case Number:
                                                                                                                                              2:18-cv-01039-MMD-GWF
COGBURN LAW OFFICES




                                                                           13            vs.

                                                                           14    TARGET CORPORATION, a foreign
                                                                                 corporation; DOE Individuals 1-10; DOE                STIPULATION AND ORDER FOR
                                                                           15    Employees 11-20; and ROE Corporations                 INDEPENDENT MEDICAL EXAM
                                                                                 21-30;
                                                                           16
                                                                                                                Defendants.
                                                                           17

                                                                           18           Come now the Parties and Stipulate and agree as follows. The Defendant has requested,

                                                                           19   and Plaintiff has agreed to undertake, an independent medical exam (“IME”) under the
                                                                           20
                                                                                conditions outlined below:
                                                                           21
                                                                                1.      The examiner will treat the Plaintiff with respect.
                                                                           22
                                                                                2.      On December 17, 2018 at 1:30 p.m., which is thirty minutes prior to the scheduled NRCP
                                                                           23
                                                                                35 Examination, the Plaintiff will present to the Offices of Nevada Orthopedic & Spine Center,
                                                                           24

                                                                           25   located at 7455 W. Washington Avenue, Suite 160, Las Vegas, Nevada 89128, for the

                                                                           26   examination by Dr. Rimoldi. The Plaintiff will present at said time and place with a fully
                                                                           27   completed Informed Consent Form and Nevada Orthopedic & Spine Center Medical History
                                                                           28

                                                                                                                             Page 1 of 4
                                                                            1   form, both forms having previously been provided to Plaintiff’s counsel.            Any additional

                                                                            2   paperwork should be provided to Plaintiff’s Counsel at least 10 days in advance of the
                                                                            3
                                                                                examination.
                                                                            4
                                                                                 3.      The examiner will retain all handwritten notes, e-mails, sent and received, and all
                                                                            5
                                                                                documents generated or received, including draft reports, related to the examination.
                                                                            6
                                                                                 4.      No later than 14 days following receipt of the examiner’s report by Defense Counsel,
                                                                            7

                                                                            8   Defense Counsel will provide a copy of this report to Plaintiff’s counsel.

                                                                            9    5.      The examiner will not speak with or attempt to engage any family member or friend who
                                                                           10   may accompany the Plaintiff to the examination.
                      2580 St. Rose Pkwy., Ste. 330, Henderson, NV 89074




                                                                           11
                         Phone: (702) 748-7777 | Fax: (702) 966-3880




                                                                                 6.      The examiner will accurately report the findings and test results.
                                                                           12
                                                                                 7.      Neither defense counsel, nor plaintiff’s counsel, nor any other representatives, will attend
COGBURN LAW OFFICES




                                                                           13
                                                                                the examination.
                                                                           14

                                                                           15    8.      The examination will not last longer than 90 minutes unless extraordinary circumstances

                                                                           16   are presented to Plaintiff’s Counsel in writing at least 10 days prior to the examination setting

                                                                           17   forth the justification for additional time.
                                                                           18    9.      The Plaintiff will not be required to wait in the examiner’s waiting room for longer than
                                                                           19
                                                                                60 minutes before commencement of the examination.
                                                                           20
                                                                                 10.     Liability questions may not be asked by the examining physician or any agent or
                                                                           21
                                                                                representative of the examining physician.
                                                                           22

                                                                           23    11.     No x-rays or radiographs may be obtained during the examination. If additional film

                                                                           24   studies are necessary for the examination, please detail in writing why such studies are necessary

                                                                           25   and the protocol for conducting such radiographic studies, and the issue may be revisited.
                                                                           26

                                                                           27

                                                                           28

                                                                                                                               Page 2 of 4
                                                                            1   12.     If the examining physician subjects the Plaintiff to physically intrusive or painful

                                                                            2   procedures, the Plaintiff reserves the right to immediately terminate the examination and contact
                                                                            3
                                                                                the Discovery Commissioner.
                                                                            4
                                                                                13.     No invasive procedures are allowed.
                                                                            5
                                                                                14.     The Plaintiff will not be required to disrobe from the waist down during the examination.
                                                                            6
                                                                                No “waist up” disrobement will be required unless the DME determines that such disrobement is
                                                                            7

                                                                            8   crucial to conducting the examination, and the examiner requires his own patients to disrobe for

                                                                            9   similar orthopedic examinations. Any disrobement requirement will be provided in writing at
                                                                           10   least 10 days prior the examination.
                      2580 St. Rose Pkwy., Ste. 330, Henderson, NV 89074




                                                                           11
                         Phone: (702) 748-7777 | Fax: (702) 966-3880




                                                                                15.     If the examining physician is the opposite sex as the Plaintiff, a medical assistant of the
                                                                           12
                                                                                same sex will be required to be present at all times during the examination.
COGBURN LAW OFFICES




                                                                           13
                                                                                16.     The examining physician will not contact Plaintiff’s treating healthcare providers to
                                                                           14

                                                                           15   discuss Plaintiff’s treatment.

                                                                           16   17.     The examiner acknowledges that his deposition may be taken in this case, and he will

                                                                           17   reasonably cooperate with the scheduling of his deposition.
                                                                           18   18.     The examiner will not have provided any verbal opinions following a records review to
                                                                           19
                                                                                Defendant’s Counsel, prepared any written report for Defendant’s Counsel, or formed any
                                                                           20
                                                                                …
                                                                           21
                                                                                …
                                                                           22

                                                                           23   …

                                                                           24   …

                                                                           25   …
                                                                           26
                                                                                …
                                                                           27
                                                                                …
                                                                           28

                                                                                                                            Page 3 of 4
                                                                            1   opinions regarding the nature, extent or causation of Plaintiff’s injuries prior to conducting the

                                                                            2   examination.
                                                                            3
                                                                                       IT IS SO STIPULATED:
                                                                            4
                                                                                DATED this 7th day of December, 2018.             DATED this 7th day of December, 2018.
                                                                            5
                                                                                COGBURN LAW OFFICES                               PERRY & WESTBROOK, P.C.
                                                                            6

                                                                            7
                                                                                By: /s/ Joseph J. Troiano, Esq.                   By: /s/ Alan W. Westbrook, Esq.
                                                                            8   Jamie S. Cogburn, Esq.                            Alan W. Westbrook, Esq.
                                                                                Nevada Bar No. 8409                               Nevada Bar No. 06167
                                                                            9   Joseph J. Troiano, Esq.                           1701 West Charleston Boulevard, Suite 200
                                                                                Nevada Bar No. 12505                              Las Vegas, Nevada 89102
                                                                           10   2580 St. Rose Parkway, Suite 330                  Attorney for Defendant
                      2580 St. Rose Pkwy., Ste. 330, Henderson, NV 89074




                                                                           11   Henderson, Nevada 89074
                         Phone: (702) 748-7777 | Fax: (702) 966-3880




                                                                                Attorneys for Plaintiff
                                                                           12
COGBURN LAW OFFICES




                                                                           13                                               ORDER

                                                                           14          IT IS SO ORDERED.

                                                                           15          Dated this 10th
                                                                                                  ____ day of December, 2018.
                                                                           16

                                                                           17                                                UNITED STATES MAGISTRATE JUDGE
                                                                           18
                                                                                SUBMITTED BY:
                                                                           19
                                                                                COGBURN LAW OFFICES
                                                                           20

                                                                           21
                                                                                /s/ Joseph J. Troiano, Esq.
                                                                           22   Jamie S. Cogburn, Esq.
                                                                                Nevada Bar No. 8409
                                                                           23   Joseph J. Troiano, Esq.
                                                                                Nevada Bar No. 12505
                                                                           24
                                                                                2580 St. Rose Parkway, Suite 330
                                                                           25   Henderson, Nevada 89074
                                                                                Attorneys for Plaintiff
                                                                           26

                                                                           27

                                                                           28

                                                                                                                           Page 4 of 4
